


Exhibit 10.3




SCHEDULE OF PARTIES TO
MANAGEMENT AND EXECUTIVE EMPLOYMENT AGREEMENT


Parties to current form of amended and restated management agreement:
 
Name
 
Title
H. Chris Killingstad
 
President and Chief Executive Officer
David W. Huml
 
Senior Vice President, Global Marketing
Carol E. McKnight
 
Senior Vice President, Global Human Resources
Thomas Paulson
 
Senior Vice President and Chief Financial Officer
Michael Schaefer
 
Senior Vice President, Chief Technical Officer
Donald B. Westman
 
Senior Vice President, Global Operations
Heidi M. Wilson
 
Senior Vice President, General Counsel and Secretary
Richard H. Zay
 
Senior Vice President, The Americas













